Title: To Benjamin Franklin from Silas Deane, [5 May 1777]
From: Deane, Silas
To: Franklin, Benjamin


Sir
Monday Morning, [May 5, 1777]
An express is going to Nantes at twelve o Clock this Day. I pray to see you previous, to determine on what sum shall be paid Capt. Bell, who is about to leave Nantes, and go into the service of the Gentlemen who are sending to him express. And he will be uneasy to have it determined upon. I am Sir your most Obedient and Very Humble Servant
S Deane
Mr. Deane prays Mr Franklin junr. to ask Mr. Chaumont for one of those busts, I saw in his hands and send it per Bearer
 
Addressed: To / The hone. Benja Franklin Esq / Passy
